Case: 1:19-cr-00869 Document #: 69-2 Filed: 04/12/21 Page 1 of 4 PageID #:638




                      EXHIBIT B
   Case: 1:19-cr-00869 Document #: 69-2 Filed: 04/12/21 Page 2 of 4 PageID #:639




                                   U.S. Department of Justice

                                   United States Attorney
                                   Northern District of Illinois
Barry Jonas                        Dirksen Federal Courthouse                              Direct Line (312) 886-8027
Assistant United States Attorney   219 South Dearborn Street, Fifth Floor                         Fax (312) 353-4322
                                   Chicago, IL 60604                                    E-mail Barry.Jonas@usdoj.gov




                                                                            April 7, 2021
Sent via electronic mail

Joshua G. Herman                                   Steven Greenberg
53 W. Jackson Blvd.                                53 W. Jackson Blvd.
Suite 457                                          Suite 1260
Chicago, IL 60604                                  Chicago, IL 60604

         Re:        United States v. Thomas Osadzinski, No. 19 CR 869

Dear Josh and Steve:

       Please accept this letter as the government’s response to your January 23,
2021, formal request for discovery.

         I.         Rule 16 Discovery Requests

         1. The government has previously provided you with the statements that the
            defendant has made to known law enforcement agents. These can be found
            at FBI302 01-000005, FBI302 001-000046, and Media 17. The government
            does not anticipate using any of the statements at trial.

         2. The government has previously provided six binders containing recorded or
            memorialized communications between the defendant and government
            actors.

         3. See response I.1 above.

         4. The defendant did not testify before the grand jury.

         5. Defendant’s criminal history is enclosed.

         6. The government has previously provided you, or has made available, all
            discoverable materials other than information related to the government’s
            CIPA Section 4 filing.

         7. Beyond the six binders identified in I.2. above, the government has not yet
            identified the materials that we will seek to admit at trial.
   Case: 1:19-cr-00869 Document #: 69-2 Filed: 04/12/21 Page 3 of 4 PageID #:640




      8. All materials belonging to the defendant that are in the government’s
         possession have either been provided to you or are available for your review.

      9. The government has not conducted any physical or mental examinations,
         or scientific tests during the investigation.


      II.    Brady, Kyles, Giglio, et. al.

      The government has provided you with a large volume of material, in a
searchable format, to include six binders of the defendant’s communications with
government actors, 27 media discs, and approximately 10,000 pages of documents on
searchable discs (some items in native format may not be searchable). The
government is not obligated to identify, within the material, which items may be
material to the defense or which items the defense may consider to be exculpatory.
United States v. Gray, 648 F.3d 562, 567 (7th Cir. 2011).

      The government will provide prior to trial, to the extent any exists, all Giglio
and Jencks material within its possession that have not previously been provided.

      III.   Rule 12 Motions

       The government has provided to you, either in unclassified discovery or
classified discovery, any discoverable material, except to the extent any material has
been submitted to the Court pursuant to CIPA Section 4. Moreover, it is the
government’s position that a FISA notice is not required in this matter.

      IV.    Rule 1006 Fed. R. Evid.

       The government has not yet identified the materials it intends to offer at trial.
At the appropriate time, the government will inform the defense of any summary
chart, any statement pursuant to Fed. R. Evid 801(d)(2), or any 404(b) material we
may seek to introduce at trial.




                                           2
   Case: 1:19-cr-00869 Document #: 69-2 Filed: 04/12/21 Page 4 of 4 PageID #:641




      The government is aware of its discovery obligations and will continue to
provide any additional discoverable material that comes into our possession.

      Please call us if you have any questions.

                                             Very truly yours,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                       By:   /s/ Barry Jonas
                                             Barry Jonas
                                             Melody Wells
                                             Tiffany Ardam
                                             Assistant United States Attorneys




                                         3
